DETAILED ACTION
In replay to applicant communications filed on June 26, 2019 and telephonic interview made on March 25, 2021, claims 1-5 and 7-20 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 6 has been cancelled.
Claim 21 has been added.
Claims 1-5 and 7-21 are pending. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Edward Kim (Reg. No. 78,714). 

Please replace the claim set filed on June 26, 2019 with the following to claim:


receiving, by a device, a token that is to be used to authenticate a user that has an account with a service provider,
		wherein the token includes biometric data of the user;



generating, by the device and based on the token, a set of keys that include at least a private key and a first public key,
wherein the biometric data is processed by using at least one of a secure element of the device or a secure environment of the device;
performing, by the device, a key authentication procedure to compare one or more of the set of keys and one or more of a configured set of keys that are stored in association with a device identifier of the device,
wherein the association is stored via a data structure that is supported by a subscriber identity module (SIM) card associated with the device;
selecting, by the device, a particular public key to provide to another device based on a result of the key authentication procedure,
wherein the particular public key is the first public key of the set of keys or a second public key of the configured set of keys; and
causing, by the device,[[ a]] the device identifier
wherein authenticating the user causes the device to be given access to a shared service.


wherein the device is part of a set of devices that are linked to the account of the user and that are capable of supporting the secure element; and
wherein the authentication procedure is capable of being performed on at least one of the set of devices using the secure element and a second token that corresponds to the first token.

3. 	(Original) The method of claim 1, wherein the secure element is configured in a manner that prevents successful authentication on devices that have secure elements but that are not linked to the account of the user.

4. 	(Original) The method of claim 1, wherein the secure element is configured in a manner that prevents successful authentication of devices that are unable to support the secure element.

5. 	(Original) The method of claim 1, wherein receiving the token comprises:
receiving the token based on an interaction that the user makes with an interface of the device.

6. 	(Canceled) 

7. 	(Currently Amended) The method of claim[[ 6]] 1, wherein the account that the user has with the service provider is not linked to the device; and
wherein the authentication procedure performed by the other device authenticates the user based on the particular public key that has been generated from the biometric data,
wherein performing the authentication procedure causes one or more services to be made available to the device in a manner that charges the account of the user and not another account that is linked to the device.

8. 	(Currently Amended) A device, comprising:
a subscriber identity module (SIM) card that includes a secure element or a secure environment;
one or more memories; and
one or more processors, operatively coupled to the one or more memories, to:
receive a token that is to be used to authenticate a user that has an account with a service provider,
wherein the token includes biometric data of the user;
generate, ,
wherein the biometric data is processed by using at least one of the secure element or the secure environment;
perform a key authentication procedure to compare the set of keys and a configured set of keys that are stored in association with a device identifier,
wherein the association is stored via a data structure that is associated with the SIM card;
select a public key to provide to another device based on the key authentication procedure,
wherein the public key is the first public key of the set of keys or a second public key of the configured set of keys;
provide the device identifier and the selected public key to the other device to permit the other device to use the device identifier and the selected public key to perform an authentication procedure to determine whether to authenticate the user,
wherein authenticating the user causes the device to be given access to a shared service; and


9. 	(Original) The device of claim 8, wherein the token is a first token;
wherein the device is part of a set of devices that are linked to the account of the user and that are capable of supporting the secure element; and
wherein the authentication procedure is capable of being performed on at least one of the set of devices using the secure element and a second token that corresponds to the first token.

10.	(Original) The device of claim 8, wherein the device identifier belongs to the device or another device that is linked to the account of the user.

11. 	(Original) The device of claim 8, wherein the secure element is configured in a manner that prevents successful authentication if the received token does not match a configuration token.

12. 	(Original) The device of claim 8, wherein the SIM card is a physical SIM card or a virtual SIM card.

13. 	(Currently Amended) The device of claim 8, further comprising:
one or more sensors; and
wherein the one or more processors, when receiving the token, are to:
		receivethe biometric data from the one or more sensors.[[; and]]



14. 	(Currently Amended) The device of claim 8, wherein the token includes at least one of:
a password of the user, or
a personal identification number (PIN) of the user.[[, or]]


15. 	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
receive a token that is to be used to authenticate a user that has an account with a service provider,
wherein the token includes biometric data of the user,

generate, based on the token, a set of keys that include at least a private key and a first public key,
wherein the biometric data is processed using at least one of a secure element of the device or a secure environment of the device;
determine whether to perform a first action or a second action based on whether contents of a data structure include a configured set of keys,
wherein the data structure is supported by a subscriber identity module (SIM) card associated with the device,
wherein the first action is to use the data structure to store the token in association with the set of keys, and

perform the first action or the second action based on whether contents of the data structure include the configured set of keys; and
cause a device identifier of the device and first public key or the second public key to be provided to another device to permit the other device to use the device identifier and the first public key or the second public key to perform an authentication procedure to determine whether to authenticate the user,
wherein authenticating the user causes the device to be given access to a shared service.

16. 	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the token is a first token,[[;]]
wherein the device is part of a set of devices that are linked to the account of the user and that are capable of supporting the secure element or one or more encryption functions of the secure environment, and
wherein the authentication procedure is capable of being performed on one or more of the set of devices using the secure element or the secure environment

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the SIM card is configured in a manner that prevents successful authentication on devices that have secure elements but that are not linked to the account of the user.



19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the SIM card is a physical SIM card or a virtual SIM card.

20.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the token includes at least one of:
a password of the user, or
a personal identification number (PIN) of the user.[[, or]]


21.	(New) The method of claim 1, wherein receiving the token comprises:
receiving the token from one or more sensors of the device.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims 1, 8, and 15 are the combined limitations of generating, by the device and based on the token, a set of keys that include at least a private key and a first public key, wherein the biometric data is processed by using at least one of a secure element of the device or a secure environment of the device; performing, by the device, a key authentication procedure to compare one or more of the set of keys and one or more of a configured set of keys that are stored in association with a device identifier of the device, wherein the association is stored via a data structure that is supported by a subscriber identity module (SIM) card associated with the device; selecting, by the 

The prior art disclosed by Wagner (US Pub. No. 2008/0295162) is found as the closest prior art to the claimed features of the invention. Wagner discloses the system and method for authentication user of a network and use the same authentication information to gain access on other networks. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/TESHOME HAILU/Primary Examiner, Art Unit 2434